Citation Nr: 0532809	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD) evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which increased the rating for PTSD from 10 
percent to 30 percent.  

In May 2005, the veteran testified at a hearing at the Board 
before the undersigned.  A transcript of that hearing is in 
the file.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

The veteran contends that the evaluation currently assigned 
his PTSD does not accurately reflect the severity of that 
disorder.  The record shows that he was last afforded a VA 
psychiatric examination in November 2003. At that VA 
examination he reported being married for 24 years to his 
third wife.  He was employed at the same job for 30 years.  
The examiner noted that the veteran exhibited moderate 
symptoms associated with PTSD.  His symptoms did not include 
audio or visual hallucinations, or suicidal or homicidal 
ideations.  His symptoms reportedly did include flashbacks.

VA treatment records on file show that he initially presented 
for psychiatric treatment in 1981, at which time he reported 
experiencing nervousness and anxiety.  He has continued being 
treated through VA to the present time.  His treatment 
records continued to reflect mild PTSD symptomatology until 
recently.  By August 2003, the symptoms reportedly interfered 
with his family life, and his ability to sleep.  He reported 
having crying spells, and being depressed and irritable.  He 
described frightening nightmares, a startle reaction, and 
occasional thoughts of suicide.    

At his May 2005 hearing before the undersigned, the veteran 
testified that his PTSD had increased in severity since the 
November 2003 examination.  This increased pathology 
reportedly led to his marital separation, irritability, a 
history of using abusive language in dealing with others, a 
startle reaction, and an inability to get along with others.  
He testified that he lost about seven weeks each year from 
work because of PTSD symptomatology.  He also reported having 
nightmares, and auditory hallucinations.

Given the veteran's testimony as to the change in the 
severity of his PTSD symptoms, as well as VA treatment 
records suggesting the development of additional symptoms 
since 2003, the Board finds that additional VA examination of 
the veteran is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the contention that his disability had 
increased in severity).

At his May 2005 hearing, the veteran also indicated that he 
had received some treatment through a private physician.  He 
did not remember that physician's name at the time of the 
hearing, however, nonduplicative medical records associated 
with this treatment, if available, are potentially relevant 
to the increased rating claim and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ascertain whether he has received any 
additional treatment for his PTSD 
disorder since the November 2003 VA 
examination.  If so, the RO should, with 
the assistance of the appellant as 
needed, attempt to obtain copies of any 
and all such treatment.  This includes 
attempting to secure any identified 
private treatment records, as well as any 
VA treatment records, to include any 
records pertaining to psychiatric care 
provided at the Florence, South Carolina 
VA Outpatient Clinic.  To the extent that 
any attempt to obtain records is 
unsuccessful, the claims folder should 
contain documentation detailing to 
efforts that were made to secure the 
evidence and how the provisions of 
38 U.S.C.A. § 5103A (West 2002) were 
complied with.  The appellant and his 
representative should also be informed of 
the negative results, and offered an 
opportunity to respond.  38 C.F.R. 
§ 3.159 (2005).

2.  The RO should request that the 
veteran submit time and attendance 
records which would verify any loss of 
time from work due to PTSD.  

3.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
by a physician with appropriate expertise 
to determine the nature and severity of 
the veteran's service-connected PTSD. All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating PTSD the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of the appellant's PTSD 
pathology.  The examiner should 
specifically indicate with respect to 
each of the psychiatric symptoms 
identified under the schedular criteria 
for rating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected. PTSD.  The examiner 
should also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the veteran's 
service-connected PTSD.  A global 
assessment of functioning score must be 
assigned with an explanation of the 
significance of the score assigned.  The 
rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should then undertake any other 
action required to comply with the notice 
and duty-to-assist requirements of the 
VCAA and VA's implementing regulations.  
Then, the RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide him and his representative an 
appropriate opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

